Exhibit 10.25

EMPLOYMENT AGREEMENT

This EMPLOYMENT Agreement (this “Agreement”) is made and entered into as of
                    , 2006 (the “Effective Date”), by and between Dickie Walker
Marine, Inc., a Delaware corporation (“DWMA”), having an office at 100 Wall
Street, 15th Floor,, New York, New York 10005 and Gerald W. Montiel, whose
address is 6202 Avenida Cresta, La Jolla, CA 92037 (“Employee”).

WHEREAS, DWMA desires to engage Employee, and Employee agrees to be employed, to
provide certain services to DWMA as described herein;

NOW, THEREFORE, in consideration of the promises and mutual agreements herein,
Employee and DWMA agree to the following terms and conditions:

 

1. Services. DWMA hereby employs Employee, and Employee agrees to be employed,
on the terms and conditions set forth in this Agreement to perform services to
DWMA. The services to be performed will be calculated to assist DWMA in winding
up the business previously conducted by DWMA, and will include collection of
accounts receivable, obtaining refunds of prepaid deposits, handling accounts
payable that resulted from the prior business, coordinating communications with
DWMA that pertain to the prior business or operations of DWMA, including
forwarding mail and other communications to the appropriate personnel at DWMA
(the “Services”). Employee is solely responsible for determining the manner in
which the Services are to be accomplished, provided that Employee shall
undertake and accomplish the Services in accordance with standards acceptable to
DWMA. In carrying out the Services, Employee shall maintain liaison with such
DWMA personnel as DWMA may designate (the “Liaison”).

 

2. Compensation. In consideration of the Services to be provided by Employee,
DWMA shall pay to Employee during each of the twelve months in the Term of this
Agreement the sum of Two Thousand, Eight Hundred and 00/100 Dollars ($2,800) per
month. Payment shall be made on the first business day of each month in the term
hereof.

 

3. Benefits. DWMA will maintain the company’s existing health insurance policy
provided by Blue Shield “Policy”) for a period of six months. DWMA will provide
coverage under the Policy for Employee and will pay premiums due under that
Policy for Employee’s coverage up to $1,200 per month.

 

4. Expense Reimbursement. DWMA shall reimburse Employee for all actual,
authorized, out-of-pocket costs or expenses incurred by Employee in connection
with Employee’s Services within thirty (30) days of DWMA’s receipt of
appropriate documentation. Any expenses must be pre-approved in writing by the
DWMA Liaison.

 

5. Employee’s Covenants. Employee covenants to DWMA as follows:

 

  5.1. Employee will comply at all times with all applicable laws and
regulations of any jurisdiction in which Employee acts;



--------------------------------------------------------------------------------

  5.2. Employee will comply with all applicable DWMA policies and standards and
shall carry out the Services in a manner consistent with the ethical and
professional standards of DWMA;

 

  5.3. Employee will comply at all times with all security provisions in effect
from time to time at DWMA’s premises, with respect to access to premises, and
all materials belonging to DWMA. Employee agrees that if Services are to be
performed on the premises or facilities of DWMA, then Employee shall be allowed
access only during the period established by the occupant of such premises or
facilities as the normal work hours of its employees at such premises or
facilities.

 

6. Confidential Information.

 

  6.1. During the course of carrying out the Services, Employee may have access
to information that relates to DWMA’s past, present, or future research,
development, or business activities and any proprietary products, materials,
services, or technical knowledge that is regarded and treated as confidential by
DWMA (collectively, the “Confidential Information”). In connection therewith,
the following subsections shall apply:

 

  6.1.1. The Confidential Information may be used by Employee only to assist
Employee’s performance of the Services;

 

  6.1.2. Employee will protect the confidentiality of the Confidential
Information according to standards that are at least as high as those employed
by DWMA. Access to the Confidential Information shall be restricted to Employee,
and Employee shall not disclose Confidential Information to any third party;

 

  6.1.3. The Confidential Information may not be copied or reproduced without
DWMA’s prior written consent;

 

  6.1.4. Unless otherwise expressly authorized in writing by DWMA, all
Confidential Information made available to Employee, including copies thereof,
shall be returned to DWMA upon the first to occur of (i) termination of this
Agreement or (ii) request by DWMA;

 

  6.1.5. Nothing in this Agreement shall prohibit or limit Employee’s use of
information (including, but not limited to, ideas, concepts, know-how,
techniques, and methodology) (i) previously known to him, (ii) independently
developed by him, (iii) acquired by him from a third party which is not, to
Employee’s knowledge, under an obligation to DWMA not to disclose such
information, or (iv) which is or becomes publicly available through no breach by
Employee of this Agreement;

 

  6.1.6. Nothing in the Agreement shall be construed to grant to Employee any
rights or licenses to use the Confidential Information;

 

2



--------------------------------------------------------------------------------

  6.1.7. The obligations in this Section 6 shall not restrict any disclosure
pursuant to any applicable law or by order of any court or government agency;
provided that (i) Employee shall give prompt notice (and in any event prior to
any disclosure) to DWMA of such order, (ii) Employee shall cooperate with DWMA
at DWMA’s expense in resisting such disclosure or seeking suitable protections
prior to such disclosure and (iii) Employee shall disclose only such
Confidential Information as Employee is compelled to disclose; and

 

  6.1.8. Notwithstanding anything to the contrary contained in this Agreement,
the terms and conditions of this Section 6 shall survive for a period of four
(4) years after the termination or expiration of this Agreement or such longer
period as necessary to maintain the trade secret status of any Confidential
Information.

 

7. Term. This Agreement shall commence on the Effective Date and shall continue
in full force and effect for six months from of the Effective Date (“Termination
Date”) unless it is sooner terminated in accordance with the provisions of this
Agreement.

 

8. Termination.

 

  8.1. Either party may terminate this Agreement prior to the Termination Date
for cause (“Cause”). Cause for termination exists if a party commits a material
breach of this Agreement which remains uncured after thirty (30) days’ written
notice thereof. Termination shall be effective at close of business on the last
date of the cure period.

 

  8.2. Employee may terminate this Agreement prior to the Termination Date so
long as he enters into a consulting agreement with DWMA that expires no earlier
twelve months from the Effective Date of this Agreement.

 

9. Entire Agreement. This Agreement sets forth the entire intent and
understanding of the parties hereto on the subject matter hereof and supersedes
any other agreements or understandings. It may be amended only by a writing duly
signed by both of the parties hereto.

 

10. Notices. Any notice or other communication given pursuant to this Agreement
shall be in writing and shall be effective either when delivered personally to
the party for whom intended, or five (5) days following deposit of the same into
the United States mail (certified mail, return receipt requested, or first class
postage prepaid), addressed to such party at the address set forth on the
initial page of this Agreement. Either party may designate a different address
by notice to the other given in accordance with this provision.

 

11. Nonassignability. This Agreement is not assignable by Employee without the
prior written consent of DWMA.

 

12. Governing Law. This Agreement will be deemed to have been executed and
delivered in the State of California and it will be governed by and construed in
accordance with the laws of California without resort to its conflicts of law
rules.

 

3



--------------------------------------------------------------------------------

Each intending to be bound to the other, DWMA and Employee have caused this
Agreement to be executed.

 

Agreed and accepted:

DICKIE WALKER MARINE, INC.

By

       

Printed Name

  

Title

  

Date of Signature

 

EMPLOYEE

   

Gerald W. Montiel

   

Date of Signature

 

4